Order, Supreme Court, New York County (Edward H. Lehner, J.), entered January 24, 1991, which granted plaintiffs motion for summary judgment on the issue of liability, unanimously affirmed, with costs.
The IAS court properly granted plaintiffs summary judgment motion on the issue of defendants’ liability to plaintiff as guarantors of several loans executed between plaintiff and Flair (Israel) Ltd. in Israel. The defense of usury is unavailable to defendants since Israeli law, which permits interest rates to be linked to foreign currency exchange rates and indexed to the cost of living, is applicable under the doctrine of comity (Conner Gen. Contr. v Rols Capital Co., 145 AD2d 452). Furthermore, defendants failed to offer any proof that the judicially-approved sale of Flair’s assets by a court-appointed receiver was procured by plaintiff’s fraud and was not commercially reasonable (Tamimi v Tamimi, 38 AD2d 197). Concur — Murphy, P. J., Ellerin, Wallach, Asch and Rubin, JJ. [See, 149 Misc 2d 797.]